DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 and 24 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An engine lubrication system, comprising: an oil passage at least partially formed by a crankcase of an engine, said oil passage configured to receive an inflow of oil from a crank chamber partitioned off in the crankcase; a scavenge pump accommodated in the crankcase and configured to suck the oil from the oil passage; an oil tank configured to receive the oil sucked by the scavenge pump, said oil tank being separate from the engine and being connected to the engine with a pipe; and an oil feed pump configured to feed the oil accumulated in the oil tank to the engine; a relay chamber wherein the scavenge pump sucks the oil directly from the relay chamber, wherein oil flows directly from the crank chamber to the relay chamber: and wherein the relay chamber is located within the crankcase.
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.


None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 18-23 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 18, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A vehicle, comprising: an engine comprising an oil passage at least partially formed by a crankcase, said oil passage designed to receive an inflow of oil from a crank chamber partitioned off in a crankcase; a scavenge pump configured to suck the oil from the oil passage; an oil tank, which is arranged outside the engine, and is configured to accumulate the oil sucked by the scavenge pump, said oil tank being separate from the engine and being connected to the engine with a pipe; a feed pump configured to supply, to the engine, the oil accumulated in the oil tank; and a plurality of seats aligned in a right-and-left direction of the vehicle, wherein at least a portion of the engine is located between the 
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654